Citation Nr: 0910922	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied service connection for a skin 
disability.  This case has been before the Board in January 
2006, July 2006 and again in November 2007, and was remanded 
for additional development of the record.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

The Veteran's skin disability, currently identified as 
porphyria cutanea tarda, had its inception in service.  


CONCLUSION OF LAW

A skin disability, currently identified as porphyria cutanea 
tarda, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

The record reflects that the Veteran served in Vietnam.

The service treatment records are negative for complaints or 
findings relating to a skin disorder.  A report of medical 
history in June 1969 reveals that the Veteran denied a 
history of skin disease.  A clinical evaluation of the skin 
on the separation examination in June 1969 was normal.

The Veteran was admitted to a private hospital in August 1976 
for unrelated complaints.  An examination showed that the 
skin was dry, and there were no lesions.

VA outpatient treatment records disclose that the Veteran was 
seen in July 2001, and reported a rash of his groin and feet 
since his return from Vietnam.  He stated that he had tried 
over the counter medication without relief.  The impression 
was tinea onychomycosis.  In September 2001, he indicated 
that he had a chronic dermatitis-type rash in his groin area.  
He related that he contracted this in Vietnam and had not 
been able to get rid of it for some time.  The Veteran also 
noted that he had a chronic pruritic-type rash of his upper 
extremities.  He admitted to a long history of alcohol 
imbibement.  He reported that he had not seen a physician for 
more than 20 years.  Following an examination, the 
assessments were probable alcohol-induced dermatitis of the 
upper extremities, and a rash of the groin area that was 
either erythematic or tineal in origin.  In August 2004, the 
same physician revised the diagnosis to dermatitis, possibly 
Agent Orange-induced.

The Veteran was afforded a VA examination in February 2006.  
The diagnosis was dermatitis.  The examiner commented that 
dermatitis was not caused by or the result of the Veteran's 
exposure to Agent Orange.  She observed that he had not 
sought medical care for 20 years prior to being seen in 2001.  

The Veteran was seen in a VA dermatology clinic in September 
2006.  He claimed that he had been told in the past that he 
had chloracne and that he felt that some of his symptoms 
could be related to Agent Orange.  The examiner commented 
that there was hyperpigmentation with excoriations on both 
forearms that could be related to porphyria cutanea tarda, 
which could be related to Agent Orange.  He added that the 
skin changes that were observed were consistent with aging 
skin and sun damage.  He further noted that the Veteran had 
complaints of acne on his buttocks, genitals and lower 
extremities, but that there was nothing visible on 
examination.  

Following a VA examination in March 2007, the diagnosis was 
folliculitis.  The examiner noted that the service treatment 
records and VA records were reviewed.  She concluded that it 
was less likely than not that the hypopigmented areas on the 
forearms were related to Agent Orange exposure in service.  
She noted the September 2006 diagnosis of possible porphyria 
cutanea tarda and stated that it was the most common of 
porphyrias.  The examiner stated that the Veteran urine 
porphyrins was slightly elevated at 78, and that such levels 
were markedly elevated (greater than 800 mg/day in patients 
with porphyria cutanea tarda.  She added that there was no 
evidence of chloracne.  

In January 2008, the Veteran's claims folder was referred to 
the physician who saw the Veteran in September 2001, for an 
opinion concerning whether the Veteran's dermatitis was 
related to his exposure to Agent Orange in Vietnam.  He 
indicated that all he could say was that it was as likely as 
not to be related to the Veteran's service in Vietnam (50 
percent likelihood). He acknowledged that this was based on 
speculation, as well as on historical data supporting the 
association of certain skin ailments with Agent Orange 
exposure.  He stated that if a more definitive statement was 
required, it should come from a dermatologist.  

The Veteran was afforded a VA examination of the skin in 
April 2008.  The examiner noted that the claims folder was 
reviewed.  It was reported that the Veteran had had blisters 
on areas exposed to the sun since 1969.  The examiner noted 
that the Veteran was found to have elevated porphyrins in 
April 2007.  Following the examination, the diagnosis was 
porphyria cutanea tarda.  The examiner stated that the onset 
of the condition was 1969.  An assessment of porphyria was 
also listed on the examination report.

The record reflects conflicting medical opinions as to 
whether the Veteran's skin disability is related to his 
exposure to Agent Orange.  Both the favorable and unfavorable 
opinions were based on a review of the record.  The Board 
acknowledges that the VA physician conceded in January 2008 
that his opinion that there was a relationship was based in 
part on speculation.  The Board also notes that the Veteran 
has consistently reported that his skin problems had their 
onset in service.   

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2008).  The Board 
finds that such level has been obtained.


ORDER

Service connection for a skin disability, currently 
identified as porphyria cutanea tarda, is granted.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


